








[vdwbloetrilogy060106002.gif] [vdwbloetrilogy060106002.gif]

[vdwbloetrilogy060106004.gif] [vdwbloetrilogy060106004.gif]

[vdwbloetrilogy060106006.gif] [vdwbloetrilogy060106006.gif]







Letter of Engagement

Video Without Boundaries, Inc.

June 1, 2006







The following sets forth the agreement for the engagement of Trilogy Capital
Partners, Inc. (“Trilogy”) by Video Without Boundaries, Inc. (“VDWB” or the
“Company”):




Term and Termination

Twelve months, commencing as of the date set forth above (the “Initial Term”),
and terminable thereafter by either party upon 30 days’ prior written notice.

Objective

The development and implementation of a proactive marketing program designed to
increase the investor awareness of VDWB in the investment community and generate
a significant increase in liquidity and market capitalization.  

The Program

Trilogy will structure and implement a marketing program designed to create
extensive financial market and investor awareness for VDWB to drive long-term
shareholder support.  The core drivers of the program will be to i nform
potential institutional and retail investors of VDWB’s business and stimulate
interest in investment in the Company’s stock through a proactive sales and
marketing program emphasizing technology-driven communications and leveraging
VDWB’s image to attract additional long term investors and to create additional
opportunities in M&A and Business Development.  As share price is affected by
various factors, Trilogy can give no assurance that the marketing program will
result in an increase in VDWB’s stock price.

 

Trilogy understands that during any period in which the Company is in
“registration” for a public offering of securities under the Securities Act of
1933, and during the distribution of such securities, the Company’s investor
relations and marketing efforts will be severely limited.  However, it will be
the responsibility of the Company (with the advice of its securities counsel) to
determine what investor relations and financial marketing efforts are
permissible and non-permissible during such periods, and Trilogy will follow the
direction of the Company and its securities counsel.




















--------------------------------------------------------------------------------










Responsibilities

Trilogy will structure and implement the program described above in accordance
with a marketing plan provided to VDWB.  Trilogy will work in conjunction with
the Company’s management, securities counsel, investment bankers, auditors and
marketing director, and under supervision of executive management.  Trilogy will
designate a principal account representative to VDWB responsible for this
engagement.

 

The content is as follows:  

 

·

Campaign Planning, Development and Execution

·

Press Announcements: drafting, approval and distribution

·

Database Development and Management

·

Image Analysis:  recommendations and implementation

·

Messaging:  institutional and retail

·

Online presentations: drafting and production responsibilities

·

Website Overhaul – installation and maintenance of auto IR program

·

Email messaging: targets: Retail and Institutional/Other databases

·

Media including Interactives and PowerPoints

·

Direct Mail: shareholder, media, VDWB relationship universe

·

Public Relations

·

Capital Conferences

 

Trilogy will not publish or publicly release any press release or other public
communication or document referring to the Company (“IR Documents”) regarding
the Company, or cause any other party to do so, that has not been approved in
writing by the Company.  The Company assumes responsibility for the accuracy and
completeness of all IR Documents which it has approved and the compliance of
such IR Documents with applicable laws, rules and regulations.  The Company
agrees that Trilogy has no obligation or duty to verify the accuracy or
completeness of the IR Documents.








- 2 -










--------------------------------------------------------------------------------










Confidentiality and Material Information

Trilogy agrees that all Confidential Information shall remain the property of
the Company and will be held and treated by Trilogy and its affiliates,
directors, officers and employees (collectively, the “ Representatives ”) in
confidence and will not, except as provided in this Agreement, without the prior
written consent of the Company, be disclosed by Trilogy or its Representatives,
in any manner whatsoever, in whole or in part, and will not be used by Trilogy
or its Representatives other than in connection with performing the duties and
responsibilities of Trilogy under this Agreement.

 

“ Confidential Information ” means all technical, commercial, financial or other
information concerning the business, affairs and operations of the Company and
its affiliates and which the Company or its agents or representatives have
provided or will provide to Trilogy in connection with its services hereunder
whether provided in writing, electronically or verbally.  Notwithstanding the
foregoing, the following will not constitute "Confidential Information" for
purposes of this Agreement: (i) information which is available in the public
domain or marketplace; (ii) information which after disclosure to Trilogy by the
Company becomes part of the public domain by publication or otherwise, expect by
breach by Trilogy of the terms of this Agreement; (iii) information which was
rightfully in the possession of Trilogy at the time of disclosure to Trilogy by
the Company; and (iv) information which is rightfully received by Trilogy from a
third party who is not prohibited from transmitting the information to Trilogy
by a contractual, legal or fiduciary obligation to the Company.

Fees

$12,500 per month, with the first payment due on execution, payable by wire
transfer of funds to the account designated by Trilogy.   

Equity

Compensation

VDWB has concurrently herewith issued to Trilogy 4,400,000 Warrants, each
Warrant representing the right to purchase one share of Common Stock for $0.17
per share at any time through the third year following issuance.  The Company
agrees to file a Registration Statement with the Securities and Exchange
Commission registering the resale of the shares underlying the Warrants no later
than forty five (45) days from the date of this Agreement.  








- 3 -










--------------------------------------------------------------------------------










Marketing Budget

To support the financial marketing program, VDWB acknowledges that it will incur
certain third party marketing costs.  Trilogy will not incur these costs on
behalf of the Company except with the approval of the Company or pursuant to a
budget approved by the Company (which budget shall not be less than $200,000
over 12 months).  The Company shall have no obligation to reimburse Trilogy for
any third party marketing cost that exceeds the approved budget or is otherwise
not approved by the Company.  The Company understands that prompt payment of
these costs is vital to the on-going investor relations program, and therefore
shall pay these costs promptly upon invoice, to Trilogy (to enable Trilogy to
promptly reimburse these third parties).  The Company shall indemnify and hold
Trilogy harmless from any losses, claims, costs, expenses, liabilities and
damages from failure to timely pay these third party marketing costs.

Indemnification

The Company agrees to provide the indemnification set forth in “Exhibit A”
attached hereto.  

Corporate Obligations

The obligations of Trilogy under this Agreement are solely corporate
obligations, and no officer, director, employee, agent, shareholder or
controlling person of Trilogy shall be subject to any personal liability
whatsoever to any person, nor will any such claim be asserted by or on behalf of
any other party to this Agreement.

Additional Services

If Trilogy is called upon to render services directly or indirectly relating to
the subject matter of this Agreement, beyond the services contemplated above
(including, but not limited to, production of documents, answering
interrogatories, giving depositions, giving expert or other testimony, whether
by agreement, subpoena or otherwise), the Company shall pay to Trilogy a
reasonable hourly rates for the persons involved for the time expended in
rendering such services, including, but not limited to, time for meetings,
conferences, preparation and travel, and all related costs and expenses and the
reasonable legal fees and expenses of Trilogy’s counsel.  This Section is not
intended to address circumstances in which Trilogy has a claim for
indemnification, which circumstances are addressed by Exhibit A to this
Agreement.








- 4 -










--------------------------------------------------------------------------------










Survival of Certain Provisions

The Sections entitled “Indemnification” (including “Exhibit A”), “Corporate
Obligations” and “Additional Services” shall survive any termination of this
Agreement and Trilogy’s engagement pursuant to this Agreement.  In addition,
such termination shall not terminate Trilogy’s right to compensation accrued
through the date of termination and for reimbursement of allowed expenses
(including third party marketing costs).  Any purported termination of this
Agreement by the Company prior to the end of the Initial Term other than for
material breach or default in accordance with “Term and Termination” above, or
any termination by Trilogy as a result of non-payment or other material breach
by the Company (including the failure to pay third-party marketing costs), shall
not terminate Trilogy’s right to the fees through the entire Initial Term (as
Trilogy’s time and commitment are expected to be greater in the first part of
its engagement).

Services/Costs

The compensation paid to Trilogy under this Agreement will cover all costs for
services by Trilogy and Trilogy personnel.  Travel and entertainment costs for
Trilogy personnel, in addition to certain third-party costs, will be borne by
the Company and included in the marketing budget prepared by Trilogy.  Trilogy
will provide reasonable documentation to support reimbursement claims.  Trilogy
will not incur any particular reimbursable cost of $500 or more without the
written approval from the Company.  These reimbursable costs are not third-party
marketing costs under “Marketing Budget.”

Attorneys’ Fees

If any action or proceeding is brought to enforce or interpret any provision of
this Agreement, the prevailing party shall be entitled to recover as an element
of its costs, and not its damages, reasonable attorneys’ fees to be fixed by the
court.  

Governing Law

California, without giving effect to the principles of conflicts of law thereof.











- 5 -










--------------------------------------------------------------------------------










Agreed and Accepted:




Video Without Boundaries, Inc.










By  _____________________________

                Jeffrey Harrell

                President and CEO

Trilogy Capital Partners, Inc.










By  _____________________________

           Paul Karon,

           President

  








- 6 -










--------------------------------------------------------------------------------







EXHIBIT A




Indemnification Provisions







Video Without Boundaries, Inc. (the “Company”) unconditionally, absolutely and
irrevocably agrees to and shall indemnify and hold harmless Trilogy Capital
Partners, Inc. (“Trilogy”) and its past, present and future directors, officers,
affiliates, counsel, shareholders, employees, agents, representatives,
contractors, successors and assigns (Trilogy and such persons are collectively
referred to as the “Indemnified Persons”) from and against any and all losses,
claims, costs, expenses, liabilities and damages (or actions in respect thereof)
arising out of or related to this Agreement, and any actions taken or omitted to
be taken by an Indemnified Party in connection with this Agreement (“Indemnified
Claim”).  Without limiting the generality of the foregoing, such indemnification
shall cover losses, claims, costs, expenses, liabilities and damages imposed on
or incurred by the Indemnified Persons, directly or indirectly, relating to,
resulting from, or arising out of any: (i) actual or alleged misstatement of
fact or omission of fact, or any actual or alleged inaccuracy in any information
provided or approved by the Company in connection with the engagement, including
any actual or alleged misstatement, omission or inaccuracy in any SEC filing,
press release, website, marketing material or other document, or oral
presentation or webcast, whether or not the Indemnified Persons relied thereon
or had knowledge thereof.  In addition, the Company agrees to reimburse the
Indemnified Persons for legal or other expenses reasonably incurred by them in
respect of each Indemnified Claim at the time such expenses are incurred.
 Notwithstanding the foregoing, the Company shall not be obligated under the
foregoing for any loss, claim, liability or damage that is finally determined by
a court with proper jurisdiction to have resulted primarily from the willful
misconduct (including a willful breach of the obligations of Trilogy under the
Agreement) or bad faith of the Indemnified Person.








- 7 -








